PRESS RELEASE FOR IMMEDIATE RELEASE July 24, 2008 For more information, please contact: Hugh W. Mohler, Chairman & CEO 410-427-3707 Mark A. Semanie, Executive Vice President & CFO 410-427-3715 Bay National Corporation Announces Second Quarter 2008 Financial Results BALTIMORE, MD (July 24, 2008) Bay National Corporation (the “Company”) (NASDAQ: BAYN), the bank holding company for Bay National Bank, today reported a second quarter net loss of $776,000 or ($0.36) per diluted share, as compared to net income of $622,000 or $0.28 per diluted share reported for the quarter ending June 30, As of June 30, 2008, total assets were $275.8 million, an increase of 6.8 percent from June 30, 2007. Commercial and consumer loan growth during the second quarter of 2008 reached record highs. In addition, both net loans and deposits rose 8.9 percent from the year-ago quarter. Hugh W.
